DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

This Office Action is in reply to Applicants’ correspondence of 07/11/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Claim Rejections - 35 USC § 112 – New Matter
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 2-3 of the Office Action of 04/12/2022, is withdrawn in light of the amendments to the claims.

Claim Objection
Maintained in Part
Claim 8 is objected to because of the following informalities:  The claim recites the phrase “detecting a presence of a GT or TT allele t rs10033464” where the phrase “detecting a presence of a GT or TT allele at rs10033464” is likely intended.
Appropriate corrections are required.

Withdrawn Claim Rejections - 35 USC § 112
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4-5 of the Office Action of 10/13/2021, are withdrawn in light of the amendments to the claims.  

New Claim Rejections - 35 USC § 112 Indefiniteness
Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 4 and 5 are unclear over recitation of the phrase “the treatment is surgical treatment or pharmacological treatment”, as recited in claim 4 from which claim 5 depends.  The phrase is unclear because claim 4 depends from claim 1, and claim 1 identifies two separate treatments; the method is performed in “a patient after treatment of AF” (i.e.:  a first treatment as recited in the preamble of claim 1), and step 5 of claim 1 is “treating with an additional treatment for AF”.  Thus it is unclear if the limitations of the rejected claims are intended to be in particular applied to a specific treatment as recited in claim 1.  The claims may be made clearer in this regard if the preamble of claim 1 is amended to recite “a patient after a first treatment of AF”, and claim 4 is amended to recite phrase “the first treatment is surgical treatment or pharmacological treatment”.
Claim 8 is unclear over recitation of the phrase “detecting a presence of a GT or TT allele t rs10033464”.  It is noted that the unclear phrase has been objected to previously in this Office Action.  Here the claim is rejected as unclear over the use of the term “allele” with the required “GT or TT”.  The phrase “GT or TT”, consistent with the related art and the teachings of the specification, is a notation of a genotype, and thus is not correctly identified as an “allele”.  The genotype is a required combination of two alleles from separate chromosomes.  The claim may be made more clear in this regard if amended to recite “detecting a presence of a GT or TT [[allele]] genotype at rs10033464”.

Withdrawn Claim Rejections - 35 USC § 101 – Patent Ineligible Subject Matter
The rejection of claims under 35 U.S.C. 101, as set forth on pages 5-9 of the Office Action of 04/12/2022, is withdrawn in light of the amendments to the claims.  The amended claims include a required step of treating the patient that is the subject of the claimed methods with a pharmacological treatment for AF.  Such a treatment integrates the predicting of the claims (i.e.:  as recited in step 4 of claim 1) into a practical application of that required prediction.  


Claim Rejections - 35 USC § 103
Maintained in Part
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Husser et al (2010) as cited on the IDS of 02/05/2021 in view of Kallergis et al (2008).
In the rejection of claims as rendered obvious by the cited prior art, the limitations of the claims are noted.  Claim 8 does not require any prediction (as is recited in claim 1), but only requires detecting the particular biomarkers (i.e.:  TIMP-1 at 107 ng/ml or greater; and G/T or T/T genotype at rs100334) in the require subject (i.e.:  a patient with paroxysmal AF).
Relevant to the limitations of claims 8, Husser et al teaches obtaining a blood sample from AF subjects (p.747 – Study population; p.748 – Genotyping), detecting the genotype of rs10033464 including the presence of G/T and T/T genotypes (e.g.:  Figure 1 and Table 3) and the reference teaches that a variant allele (i.e.:  a T allele at rs10033464) is predictive of early recurrence of atrial fibrillation (ERFA) and late recurrence of atrial fibrillation (LRAF) (Table 6; p.749 - Chromosome 4q25 variants and AF recurrence).
Husser et al does not teach measuring a level of TIMP-1 in a sample from the subject, however the measurement of TIMP-1 levels in the context of analysis of paroxysmal AF was known in the art and is taught by Kallergis et al.
Relevant to the practical limitations of claim 8, Kallergis et al teaches the measurement of serum TIMP-1 levels in subjects with persistent AF and paroxysmal AF (e.g.:  p.212 – Methods; Table 1).   Further relevant to the limitations of claim 8, Kallergis et al teaches that subjects with AF have higher TIMP-1 levels, and subjects without AF have lower TIMP-1 levels, and that the level of TIMP-1 in AF subjects is typically higher than 107 ng/ml and the level of TIMP-1 in non-AF subjects is typically lower than 107 ng/ml.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have included a measurement of TIMP-1, as taught by Kallergis et al, in the analysis of subjects that includes genotyping of rs10033464 as taught by Husser et al.  The skilled artisan would have been motivated to include the analysis of TIMP-1 based on the expressed teachings of Kallergis et al that detection of TIMP-1 levels may provide a noninvasive method of monitoring the extent of myocardial pathology in AF patients and of evaluating pharmacological measures designed to treat this arrhythmia.  Thus the skilled artisan would recognize that when the methods of Husser et al in view of Kallergis et al are performed in a subject, detection of a G/T or T/T rs10033464 genotype in the subject may indicate an increased risk of recurrent AF, and measuring TIMP-1 may provide an indication of the presence of the AF pathology in the subject.  With regard to the limitations of claim 8, where Husser et al in fact teaches the detection of G/T and T/T rs10033464 genotypes in subjects with recurrent paroxysmal AF, and Kallergis et al teaches that TIMP-1 levels above 107 ng/ml are detected in subjects with paroxysmal AF, the skilled artisan would expect to find these two biomarkers in a sample from a subject with AF because the prior art indicates both makers are indicative of the sample pathology.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as rendered obvious by the cited prior art.  Applicants’ arguments (p.-6 of the Remarks of 07/11/2022) have been fully considered but are not persuasive to withdraw the rejection.  Applicants have argued that the claims are directed to methods that include treating a subject predicted to be at high risk for recurrence of paroxysmal AF with an additional treatment for AF.  This argument is not persuasive because these argued limitations are not in fact germane to the instantly rejected claim.  Similarly, where Applicants have argued that the cited references, alone or in combination, fail to teach or suggest that the combination of measured concentration of TIMP-1 of 107 ng/ml or greater and said G/T or T/T genotype at rs1003346 is indicative of an increased risk of recurrence of paroxysmal AF, there is no limitation in the rejected claim that is directed to making such a prediction.  

Conclusion
Claims 1, 6, 7 and 9 are allowed.  The allowed claims are directed to the detection of specific combination of biomarkers (i.e.:  TIMP-1 of 107 ng/ml or greater and G/T or T/T genotype at rs1003346) in a particular sample type (i.e.:  a blood sample) from a specific subject (i.e.:  a patient that has been treated for atrial fibrillation) to predict a high risk or recurrence of paroxysmal AF.  The prior art does not teach or suggest the detection of the required markers in the required subject as predictive of a high risk of recurrence of paroxysmal AF after treatment for AF.  The claims additionally include a step of treating the patient that is the subject of the claimed methods with a pharmacological treatment for AF.  Such a treatment integrates the predicting of the claims (i.e.:  as recited in step 4 of claim 1) into a practical application of that required prediction.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634